Exhibit 10.1


SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of December 20, 2016, is by and among SIX FLAGS
ENTERTAINMENT CORPORATION, a Delaware corporation (the “Parent”), SIX FLAGS
OPERATIONS INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME PARKS
INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors listed on
the signature pages hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (the “Lenders”), and the Lenders party hereto.
R E C I T A L S
A.    The Borrower, Parent, Holdings, the Lenders, the Administrative Agent and
the other agents referred to therein are parties to that certain Amended and
Restated Credit Agreement dated as of June 30, 2015, as amended by that certain
First Amendment to Amended and Restated Credit Agreement, dated as of June 16,
2016 (as amended, restated, amended and restated or otherwise modified from time
to time prior to the date hereof, the “Existing Credit Agreement”, and the
Existing Credit Agreement as amended by this Amendment, the “Credit Agreement”),
pursuant to which the Lenders have made certain financial accommodations
(subject to the terms and conditions thereof) to the Borrower.
B.    The Borrower has requested, and the Lenders party hereto and the
Administrative Agent have agreed, on the terms and conditions set forth herein,
to make certain amendments to the Existing Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Existing Credit Agreement.
Unless otherwise indicated, all article, schedule, exhibit and section
references in this Amendment refer to articles, schedules, exhibits and sections
of the Existing Credit Agreement.


Section 2.    Amendments to Existing Credit Agreement. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 4 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Administrative Agent and the
Lenders party hereto hereby consent to the following amendments to the Existing
Credit Agreement:


2.1    Amendments to Section 1.01 (Defined Terms).


(a)The definition of “Agreement” is hereby amended by adding the words “and the
Second Amendment” before the period at the end thereof.


(b)The definition of “Applicable Margin” is hereby amended by deleting clause
(a) thereof in its entirety and replacing it with the following:


(a) (i) in the case of Tranche B Term Loans which are Base Rate Loans, 1.25% per
annum, and (ii) in the case of Tranche B Term Loans which are Eurocurrency
Loans, 2.25% per annum




--------------------------------------------------------------------------------




(c)    The definition of “Base Rate” is hereby amended by deleting the words
“which in the case of any Tranche B Term Loans, shall not be less than 0.75%” at
the end of the proviso therein.


(d)    The definition of “Eurocurrency Rate” is hereby amended by deleting the
words “in the case of Tranche B Term Loans, such Eurocurrency Rate shall in no
event be lower than 0.75% per annum; provided further, that” in the first
proviso therein.
 
(e)    The definition of “Lender Addendum” is hereby amended and restated in its
entirety as follows:
“Lender Addendum”: with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit J, executed and delivered by such Lender in connection
with this Agreement.
(f)    The definition of “Repricing Transaction” is hereby amended by replacing
the words “First Amendment Effective Date” in each place they appear with the
words “Second Amendment Effective Date.”


(g)    The definition of “Tranche B Term Loan Commitment” is hereby amended by
inserting the words “or the Second Amendment” immediately after the words
“contemplated by the First Amendment”.


(h)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:


“Second Amendment”: the Second Amendment to Amended and Restated Credit
Agreement, dated as of December 20, 2016, by and among Holdings, the Parent, the
Borrower, the Subsidiary Guarantors party thereto, the Administrative Agent and
the Lenders party thereto.
“Second Amendment Effective Date”: the Effective Date (as defined in the Second
Amendment), which, for the avoidance of doubt, is December 20, 2016.
2.2    Amendment to Section 5.4 (Optional Prepayments). Section 5.4 of the
Existing Credit Agreement is hereby amended by replacing the words “First
Amendment Effective Date” in each place they appear with the words “Second
Amendment Effective Date.”


Section 3.    Tranche B Term Loans.


3.1    Subject to the terms and conditions set forth herein (i) each existing
Tranche B Term Loan Lender (collectively, the “Continuing Tranche B Term Loan
Lenders”) that executes and delivers a Lender Addendum (Cashless Roll) in the
form attached hereto as Exhibit A (a “Lender Addendum (Cashless Roll)”) agrees
to continue all (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Effective Date to give effect to any cash
prepayment of the Tranche B Term Loans to be made by the Borrower on the
Effective Date) of its existing Tranche B Term Loans outstanding immediately
before giving effect to this Amendment as a Tranche B Term Loan on the Effective
Date in a principal amount equal to such Continuing Tranche B Term Loan Lender’s
Tranche B Term Loan Commitment (as defined in the Credit Agreement) and (ii)
each Person (other than a Continuing Tranche B Term Loan Lender in its capacity
as such) (collectively, the “Additional Tranche B Term Loan Lenders”) that
executes and delivers a Lender Addendum (Additional Tranche B Term Loan Lender)
in the form attached hereto as Exhibit B (a “Lender Addendum (Additional Tranche
B Term Loan Lender)” and, together with a Lender Addendum (Cashless Roll), a
“Lender Addendum”) agrees to take by assignment on the Effective Date from one
or more Non-Consenting Lenders a principal amount of Tranche B Term Loans equal
to such Additional Tranche B Term


2



--------------------------------------------------------------------------------




Loan Lender’s Tranche B Term Loan Commitment (as defined in the Credit
Agreement). For purposes hereof, a Person shall become a party to the Credit
Agreement as amended hereby and a Tranche B Term Loan Lender as of the Effective
Date by executing and delivering to the Administrative Agent, on or prior to the
Effective Date, a Lender Addendum (Additional Tranche B Term Loan Lender) in its
capacity as a Tranche B Term Loan Lender. For the avoidance of doubt, the
existing Term Loans of a Continuing Tranche B Term Loan Lender must be continued
in whole and may not be continued in part unless otherwise notified by the
Administrative Agent prior to the Effective Date to give effect to any cash
prepayment of the Tranche B Term Loans to be made by the Borrower on the
Effective Date.


3.2    Any Non-Consenting Lender whose Tranche B Term Loans are repaid or
assigned to one or more Additional Tranche B Term Loan Lender on the Effective
Date in accordance with this Amendment shall be entitled to the benefits of
Section 5.14 of the Credit Agreement with respect thereto. The Continuing
Tranche B Term Loan Lenders hereby waive the benefits of Section 5.14 of the
Credit Agreement with respect to that portion of the Tranche B Term Loans of
such Lender continued hereunder.


3.3    Notwithstanding anything herein to the contrary, the provisions of the
Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments (other than to the extent
waived pursuant to Section 3.2) shall continue in full force and effect with
respect to, and for the benefit of, each existing Tranche B Term Loan Lender in
respect of such Lender’s existing Term Loans to the same extent expressly set
forth therein.


3.4    Notwithstanding anything in this Amendment to the contrary, the
continuation of existing Tranche B Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by replacement
of such existing Tranche B Term Loans by a deemed repayment of such existing
Tranche B Term Loans of a Continuing Tranche B Term Loan Lender followed by a
subsequent deemed assignment to it of new Tranche B Term Loans in the same
amount.


3.5    For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Administrative Agent, any Lender with existing
Tranche B Term Loans that are replaced as contemplated hereby (whether by
assignment of its Tranche B Term Loans to one or more Additional Tranche B Term
Loan Lenders or otherwise) shall, automatically upon receipt (or deemed receipt)
of the amount necessary to purchase such Lender’s existing Term Loans so
replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Acceptance and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive any notice requirements of the Credit Agreement in connection with the
replacement of existing Tranche B Term Loans contemplated hereby (whether by
assignment of its Tranche B Term Loans to one or more Additional Tranche B Term
Loan Lenders or otherwise).


Section 4.    Conditions Precedent.


4.1    Effectiveness. The amendments set forth in Section 2 of this Amendment
and the agreement of each Tranche B Term Loan Lender that delivers a Lender
Addendum to make (or be deemed to have made) the extension of credit requested
to be made by it on the date hereof shall not become effective until the
earliest date on or after December 20, 2016 (the “Effective Date”) on which each
of the following conditions has been satisfied (or waived in accordance with
Section 12.1 of the Credit Agreement):


(a)Counterparts.    Administrative Agent shall have received (i) executed
counterparts of this Amendment from each of the Loan Parties and (ii) a Lender
Addendum, executed and delivered by a duly authorized officer of each of the
Additional Tranche B Term Loan Lenders and the Continuing Tranche


3



--------------------------------------------------------------------------------




B Term Loan Lenders.


(b)No Default or Event of Default. As of the date hereof after giving effect to
this Amendment, no Default or Event of Default shall have occurred and be
continuing.


(c)Representations and Warranties.    Each of the Loan Parties does hereby
represent and warrant to the Lenders that, as of the date hereof after giving
effect to the amendments set forth in this Amendment, all of the representations
and warranties contained in each Loan Document to which it is a party are true
and correct in all material respects (except for such representations and
warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date.


(d)Fees. Subject to the terms and conditions of Section 12.5 of the Credit
Agreement, the Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Effective Date, or
substantially simultaneously with the effectiveness of this Amendment, including
to the extent invoiced at least one Business Day prior thereto, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid to the
Administrative Agent by the Borrower under the Credit Agreement.


(e)Required Lender Consent.    The Continuing Tranche B Term Loan Lenders shall
constitute Required Lenders.


(f)Replacement of Non-Consenting Lenders.    Any existing Tranche B Term Loan
Lender that does not consent to this Amendment shall have been replaced or
terminated (or substantially concurrently with the effectiveness of this
Amendment shall be replaced or terminated) in accordance with Section 5.17 of
the Credit Agreement pursuant to the reallocations contemplated by Section 3
hereof.


Section 5.    Miscellaneous.


5.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.


5.2    Ratification and Affirmation. Each of the undersigned does hereby adopt,
ratify, and confirm the Existing Credit Agreement and the other Loan Documents,
as amended hereby, and its obligations thereunder. Each of the Loan Parties
hereby acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein.


5.3    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrower or any of its officers in connection
therewith are “Loan Documents” as defined and described in the Existing Credit
Agreement and all of the terms and provisions of the Loan Documents relating to
other Loan Documents shall apply hereto and thereto. On and after the Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean


4



--------------------------------------------------------------------------------




and be a reference to the Credit Agreement as amended by this Amendment.


5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.


5.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE EXISTING CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR CONTEMPORANEOUS, OR UNRWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
.
5.6    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


5.7    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[signature pages follow]














5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
SIX FLAGS ENTERTAINMENT CORPORATION,
as Parent


By: /s/ Marshall Barber                                       
Name: Marshall Barber
Title: Chief Financial Officer


 
SIX FLAGS OPERATIONS INC.,
as Holdings




By: /s/ Marshall Barber                                       
Name: Marshall Barber
Title: Chief Financial Officer


 
SIX FLAGS THEME PARKS INC.,
  as Borrower




By: /s/ Marshall Barber                                       
Name: Marshall Barber
Title: Chief Financial Officer


 





[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------




FIESTA TEXAS, INC.
FUNTIME, INC.
FUNTIME PARKS, INC.
GREAT AMERICA LLC
GREAT ESCAPE HOLDING INC.
HURRICANE HARBOR GP LLC
HURRICANE HARBOR LP LLC
MAGIC MOUNTAIN LLC
PARK MANAGEMENT CORP.
PREMIER INTERNATIONAL HOLDINGS INC.
PREMIER PARKS HOLDINGS INC.
PREMIER PARKS OF COLORADO INC.
RIVERSIDE PARK ENTERPRISES, INC.
SF HWP MANAGEMENT LLC
SIX FLAGS AMERICA PROPERTY CORPORATION
SIX FLAGS GREAT ADVENTURE LLC
SIX FLAGS INTERNATIONAL DEVELOPMENT CO.
SIX FLAGS SERVICES, INC.
SIX FLAGS SERVICES OF ILLINOIS, INC.
SIX FLAGS ST. LOUIS LLC
SOUTH STREET HOLDINGS LLC
STUART AMUSEMENT COMPANY




By:           /s/ Marshall Barber  
Name: Marshall Barber
Title: Chief Financial Officer


 





[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------




HURRICANE HARBOR LP


By: Hurricane Harbor GP LLC,
its General Partner




By: /s/ Marshall Barber                                       
Name: Marshall Barber
Title: Chief Financial Officer


 
SIX FLAGS AMERICA LP


By: Funtime, Inc.,
its General Partner




By: /s/ Marshall Barber                                       
Name: Marshall Barber
Title: Chief Financial Officer






SIX FLAGS GREAT ESCAPE L.P.
GREAT ESCAPE THEME PARK L.P.
GREAT ESCAPE RIDES L.P.


By: Great Escape Holding Inc.,
their General Partner




By: /s/ Marshall Barber                                       
Name: Marshall Barber
Title: Chief Financial Officer


 



[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing Bank
and the Swing Line Lender




By:      /s/ Patrick Levesque  
Name: Patrick Levesque
Title: Director















[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







Exhibit A to
Second Amendment to
Amended and Restated Credit Agreement


LENDER ADDENDUM (CASHLESS ROLL)
December 20, 2016
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2015 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 16, 2016 and that certain Second Amendment to
Amended and Restated Credit Agreement dated as of December 20, 2016 (the “Second
Amendment”) and as further amended, supplemented, restated, refinanced, replaced
or otherwise modified from time to time, the “Amended and Restated Credit
Agreement”; unless otherwise defined herein, terms defined therein being used
herein as therein defined), among Six Flags Entertainment Corporation, a
Delaware corporation, Six Flags Operations Inc., a Delaware corporation, Six
Flags Theme Parks Inc., a Delaware corporation, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent, and
the other agents named therein.
As provided in Section 3 of the Second Amendment, upon execution and delivery of
this Lender Addendum (Cashless Roll) by the undersigned, the Continuing Tranche
B Term Loan Lender named herein hereby agrees to continue its existing Tranche B
Term Loans outstanding immediately before giving effect to the Second Amendment
as a Tranche B Term Loan under the Amended and Restated Credit Agreement in a
principal amount equal to the Tranche B Term Loan Commitment set forth in
Schedule 1 hereto, effective as of the Effective Date (as defined in the Second
Amendment).
THIS LENDER ADDENDUM (CASHLESS ROLL) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.
[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Cashless Roll) to be duly executed and delivered by their proper and duly
authorized officers as of the date first set forth above.
Name of Institution:


_____________________________, as Lender


By:___________________________
Name:
Title:




For any Lender requiring a second signature line:






By:___________________________
Name:
Title:




















--------------------------------------------------------------------------------





Schedule 1 to
Second Amendment Lender Addendum
(Cashless Roll)


TRANCHE B TERM LOAN COMMITMENT
AND NOTICE ADDRESS


1.
Name of Lender:    ___________________________



2.
Notice Address:    ___________________________

___________________________
___________________________
___________________________
Attention:    ___________________________
Telephone:    ___________________________
Facsimile:    ___________________________


Tranche B Term Loan Commitment:    $______________




--------------------------------------------------------------------------------




Exhibit B to
Second Amendment to
Amended and Restated Credit Agreement
LENDER ADDENDUM (ADDITIONAL TRANCHE B TERM LOAN LENDER)
December 20, 2016
Reference is made to the Amended and Restated Credit Agreement, dated as of June
30, 2015 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of June 16, 2016 and that certain Second Amendment to
Amended and Restated Credit Agreement dated as of December 20, 2016 (the “Second
Amendment”) and as further amended, supplemented, restated, refinanced, replaced
or otherwise modified from time to time, the “Amended and Restated Credit
Agreement”; unless otherwise defined herein, terms defined therein being used
herein as therein defined), among Six Flags Entertainment Corporation, a
Delaware corporation, Six Flags Operations Inc., a Delaware corporation, Six
Flags Theme Parks Inc., a Delaware corporation, the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent, and
the other agents named therein.
As provided in Section 3 of the Second Amendment, upon execution and delivery of
this Lender Addendum (Additional Tranche B Term Loan Lender) (this “Addendum”)
by the undersigned, the Additional Tranche B Term Loan Lender named herein
hereby takes by assignment from one or more Non-Consenting Lenders a principal
amount of Tranche B Term Loans equal to the Tranche B Term Loan Commitment set
forth in Schedule 1 hereto (such commitment, the “Assigned Interest”) and, as a
result, effective as of the Effective Date (as defined in the Second Amendment),
hereby becomes a Tranche B Term Loan Lender under the Amended and Restated
Credit Agreement.
The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Addendum and to consummate the transactions contemplated hereby and to become a
Lender under the Amended and Restated Credit Agreement, (ii) it is not a natural
person, a Disqualified Institution or a Defaulting Lender and otherwise meets
all the requirements to be an assignee under Section 12.6(b) of the Amended and
Restated Credit Agreement, (iii) from and after the date hereof, it shall be
bound by the provisions of the Amended and Restated Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Amended and Restated Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Addendum and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Addendum and to purchase the Assigned Interest,
(vii) attached to the Addendum is any tax or other documentation required to be
delivered by it pursuant to the terms of the Amended and Restated Credit
Agreement, duly completed and executed by the undersigned, and (viii) is not in
possession of any information regarding any Loan Party, its assets, its ability
to perform its Obligations or any other matter that may be material to a
decision by any Term Loan Lender to participate in the transactions contemplated
hereby that has not previously been disclosed to the Administrative Agent and
the Lenders; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time,




--------------------------------------------------------------------------------




continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (c) appoints and authorizes the Administrative
Agent to take such action on its behalf and to exercise such powers under the
Amended and Restated Credit Agreement and the other Loan Documents (including
the Junior Lien Intercreditor Agreement and Pari Passu Intercreditor Agreement)
as are delegated to or otherwise conferred upon the Administrative Agent, by the
terms thereof, together with such powers as are reasonably incidental thereto.
THIS LENDER ADDENDUM (ADDITIONAL TRANCHE B TERM LOAN LENDER) SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Additional Tranche B Term Loan Lender) to be duly executed and delivered by
their proper and duly authorized officers as of the date first set forth above.
Name of Institution:


_____________________________, as Lender


By:___________________________
Name:
Title:




For any Lender requiring a second signature line:






By:___________________________
Name:
Title:






--------------------------------------------------------------------------------




Schedule 1 to
Second Amendment Lender Addendum
(Additional Tranche B Term Loan Lender)


TRANCHE B TERM LOAN COMMITMENT
AND NOTICE ADDRESS


1.
Name of Lender:    ___________________________



2.
Notice Address:    ___________________________

___________________________
___________________________
___________________________
Attention:    ___________________________
Telephone:    ___________________________
Facsimile:    ___________________________


3.
Tranche B Term Loan Commitment:    $______________





